Gaynor, J.:
The plaintiff was on one of the defendant's open cars with her little son. He told the conductor to stop at the crossing, and the conductor did so by the bell. They then went to get off, the mother leading. As she was in the act of stepping down from the running board the car started with a jerk and she fell to the street. This is their testimony. A motion for a nonsuit was made on it, on the ground that whereas the complaint alleges that the mother notified the conductor to stop at the crossing the evidence showed that the son did so, $nd granted, it being urged that the conductor might not have known she was getting off. The matter will not bear argument. A new point is now urged by the defendant, viz., that the plaintiff and her son did not testify in so many words that the jerk of the car forward threw her or made her fall, but only that she fell. This is too fine. Justice is not administered with such literalness. Everything was told in sequence, and it is fairly inferable that she felfrom the movement of the car. The judgment should be reversed. Jenks, Burr, Rich and Miller, JJ., concurred. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.